Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114.
APPLICANT’S AMENDMENT OF THE CLAIMS FILED 5 JANUARY 2021 HAS BEEN ENTERED, AND APPLICANT’S SUPPLEMENTAL AMENDMENT OF THE CLAIMS FILED 5 JANUARY 2021 HAS BEEN ENTERED. APPLICANT’S REMARKS FILED 5 JANUARY 2021 ARE ACKNOWLEDGED. 
CLAIMS 14-19 ARE CANCELLED. CLAIM 25 HAS BEEN ADDED. CLAIMS 1-13 AND 20-25 ARE PENDING. CLAIMS 3, 4, 8 AND 13, WHICH WERE PREVIOUSLY WITHDRAWN AS BEING DRAWN TO NON-ELECTED SPECIES, ARE HEREIN REJOINED.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney MaryDilys Anderson on 3 September 2021.

Please amend the claims as the following:
1.	A method of treating a disorder in a subject, the method comprising: administering to a subject in need of such treatment, an effective amount of a composition comprising a recombinant Growth Differentiation Factor 1 (GDF1) protein set forth as:
(i) SEQ ID NO: 1;
(ii) an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 1;
(iii) SEQ ID NO: 2; or
(iv) an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 2; 
wherein the administration reduces ceramide neutralization in the subject, and wherein the disorder is a leukemia, a myelodysplastic syndrome (MDS), a hematopoietic malignancy, acute myeloid leukemia (AML), or a non-Hodgkin lymphoma.

2.	The method of claim 1, further comprising detecting ceramide neutralization in the subject and comparing the ceramide neutralization detected in the subject to a control value, wherein the control value is the subject’s ceramide neutralization measured at one or more of before, during, and after the administration of the composition, and further administering the composition to the subject until downregulation of ceramide neutralization is detected.

4.	The method of claim 2, wherein detecting ceramide neutralization comprises detecting one or both of the activity and the expression level of at least one ceramide metabolic enzyme.

5.	The method of claim 2, wherein detecting ceramide neutralization comprises detecting a ceramide level or a ceramide metabolite level in a sample obtained from the subject.
 
7.	The method of claim 1, wherein the ceramide neutralization occurs in a cell in the subject, and the cell is a neoplastic cell, a cancer cell, a leukemia cell, a hematopoietic stem cell, a splenocyte, a bone marrow cell, a leukemia stem cell, a cancer stem cell, a hematopoietic progenitor cell, an AML cell, a differentiated hematopoietic stem cell, a malignant hematopoietic cell, a lymphoid progenitor cell, or a myeloid progenitor cell. 

8.	The method of claim 7, wherein the cell is one or more of a pre-neoplastic, a pre-cancerous, and a pre-leukemic cell. 



10.	The method of claim 1, further comprising administering to the subject an effective amount of an additional agent capable of modulating at least one of GDF1 protein expression and activity, wherein the additional agent is a hypomethylating agent. 

11.	The method of claim 10, wherein the hypomethylating agent is decitabine (5-aza-2'-deoxycytidine). 

12.	The method of claim 1, wherein the composition comprises the recombinant GDF1 protein set forth as SEQ ID NO: 1.
 
13.	The method of claim 1, wherein the composition comprises the recombinant GDF1 protein set forth as SEQ ID NO: 2. 

21.	The method of claim 1, wherein the recombinant GDF1 protein is part of a fusion protein.

22.	The method of claim 1, further comprising administering to the subject an additional agent comprising cytosine arabinoside (AraC). 

23.	The method of claim 1, further comprising administering to the subject an additional agent comprising a ceramide compound. 

24.	The method of claim 23, wherein the administered ceramide compound comprises a nanoliposome. 

Please cancel claims 3, 6, 20 and 25 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The instant claims are drawn to a method of treating a disorder (i.e., a leukemia, a myelodysplastic syndrome, a hematopoietic malignancy, acute myeloid leukemia, or a non-Hodgkin lymphoma) in a subject, the method comprising administering to a subject .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 6, 2021